EXHIBIT 10.65


CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


FIRST AMENDMENT TO LETTER OF CREDIT FACILITY AGREEMENT
This First Amendment to Letter of Credit Facility Agreement (this “Amendment”),
is entered into as of December 20, 2011 (the “Amendment Effective Date”), by and
among SunPower Corporation, a Delaware corporation (the “Company”), SunPower
Corporation, Systems, a Delaware corporation (the “Subsidiary Applicant” and,
together with the Company, the “Credit Parties” and individually, each a “Credit
Party”), Total S.A., a société anonyme organized under the laws of the Republic
of France (the “Parent Guarantor”), Deutsche Bank AG New York Branch, as issuing
bank and as administrative agent for the Banks (as defined below) (in such
capacity, the “Administrative Agent”), and the Required Banks (as defined
below).
BACKGROUND
A.    The Credit Parties and the Parent Guarantor entered into that certain
Letter of Credit Facility Agreement, dated as of August 9, 2011 (as amended,
modified, supplemented, extended or restated from time to time, the “Credit
Agreement”), with the Administrative Agent and the several financial
institutions from time to time a party thereto (the “Banks”). Each capitalized
term used herein, that is not defined herein, shall have the meaning ascribed
thereto in the Credit Agreement.
B.    The Credit Parties, Deutsche Bank AG New York Branch and Deutsche Bank
Trust Company Americas entered into that certain Continuing Agreement for
Standby Letters of Credit and Demand Guarantees, dated as of September 27, 2011,
providing for the issuance of letters of credit or demand guarantees at the
request of each Credit Party (each, a “CVSR LOC”).
C.    The Credit Parties have requested that the Administrative Agent, the
Required Banks and the Parent Guarantor amend the Credit Agreement, (i) to
increase to $725,000,000 the amount set forth in clause (a) of the definition of
“Maximum LOC Amount” in Section 1.01 of the Credit Agreement, and (ii) to add
the CVSR LOCs to the definition of “Permitted LOCs” for the period beginning on
the Amendment Effective Date and ending on January 15, 2013.
D.    Although the Administrative Agent, the Parent Guarantor and those certain
Banks defined as “Required Banks” under the Credit Agreement (the “Required
Banks”) are under no obligation to do so, the Administrative Agent, the Parent
Guarantor and the Required Banks are willing to amend the Credit Agreement in
accordance with the terms, and subject to the conditions, set forth herein.
AGREEMENT
The parties to this Amendment, intending to be legally bound, hereby agree as
follows pursuant to Section 8.01 of the Credit Agreement:
1.Incorporation of Recitals. Each of the above recitals is incorporated herein
as true and correct and is relied upon by the Administrative Agent and each
Required Bank in agreeing to the terms of this Amendment.


2.Amendments to Credit Agreement.


a.Definitions. The following definitions are hereby added, in alphabetical
order, to Section 1.01 of the Credit Agreement:


“'Amendment Effective Date' shall have the meaning given thereto in the First
Amendment.”




--------------------------------------------------------------------------------




“'Continuing Agreement' means the Continuing Agreement for Standby Letters of
Credit and Demand Guarantees dated September 27, 2011 among the Company, DB,
Deutsche Bank Trust Company Americas and the other parties thereto from time to
time, as the same may be amended, supplemented, or otherwise modified from time
to time.”
“'CVSR LOC' means any letter of credit that relates to the California Valley
Solar Ranch project of the Company issued prior to the Amendment Effective Date
not otherwise included in subsections (a), (b), (c), (d) or (f) of the
definition of 'Permitted LOCs'.”
“'First Amendment' means the First Amendment dated as of December 20, 2011 to
this Agreement.”
b.Permitted LOCs. The definition of “Permitted LOCs” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“'Permitted LOCs' means LOCs that are classified as performance standby letters
of credit by the Board of Governors of the Federal Reserve System or by the
Office of the Comptroller of the Currency of the United States and constitute
(a) performance guarantees (for a period of up to two (2) years after completion
of the applicable project) and completion guarantees (until completion of the
applicable project) of the Company or such Wholly-Owned Subsidiary with respect
to engineering, procurement and construction services provided in connection
with the Company's UPP and LComm businesses (including replacing Existing LOCs),
(b) performance guarantees for engineered hardware packages not including
engineering, procurement and construction services for UPP projects for a period
of up to two (2) years after completion of the applicable project, (c) the Other
Permitted Purposes for a period of up to two (2) years, (d) certain purchase,
repayment and tax indemnity obligations of the Company or a Wholly-Owned
Subsidiary existing as of the Closing Date supported by no more than three (3)
LOCs (of which two (2) LOCs in an aggregate face amount of €10,675,609 relate to
the Montalto Project and one (1) LOC in a face amount of $40,000,000 relates to
the NorSun Supply Agreement) (which Existing LOCs will be replaced by LOCs
issued under this Agreement), (e) for the period beginning on the Amendment
Effective Date and ending on January 15, 2013, CVSR LOCs in an aggregate face
amount outstanding at any time not to exceed $***, and (f) the Existing LOCs;
provided, that, notwithstanding anything to the contrary in this definition but
subject to the other terms and conditions of this Agreement, the Company will be
permitted to have LOCs outstanding at any one time until the Termination Date
for the purposes described in clauses (a) and (b) above with an expiry of
between two (2) and three (3) years from the date of issuance thereof and for an
aggregate initial face amount of up to fifteen per cent (15%) of the
then-applicable Maximum LOC.”
c.Maximum LOC Amount. Clauses (a) and (b) of the definition of “Maximum LOC
Amount” in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


“(a) for the period from the Closing Date through December 31, 2012,
$725,000,000; (b) [removed and reserved];”
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.




--------------------------------------------------------------------------------




d.A new Section 2.21 is hereby added to the Credit Agreement to read as follows:


“2.21    CVSR LOCs. Subject to the terms and conditions of this Agreement and
the other Loan Documents, an Applicant may, from time to time during the period
beginning on the Amendment Effective Date and ending on January 15, 2013,
request that one or more CVSR LOCs issued by DB at the request of such Applicant
pursuant to the Continuing Agreement be deemed to be LOCs issued under this
Agreement. An Applicant shall make such a request by providing to the
Administrative Agent three (3) Business Days' prior written notice and including
with such notice a copy of the applicable CVSR LOC(s). Each such request shall
be deemed to be a representation and warranty by the applicable Applicant that
both on the date of such request and on the date that the applicable CVSR LOC(s)
are deemed issued under this Agreement the statements set forth in Section 3.02
are true and correct and that the applicable CVSR LOC remains undrawn or to the
extent it has been drawn, such drawn amount has been reimbursed to DB pursuant
to the Continuing Agreement. The parties hereto agree that, so long as the terms
and conditions specified herein and in the other Loan Documents are satisfied,
each CVSR LOC specified in such request shall be deemed issued under this
Agreement on the date that is three (3) Business Days after the date that the
Administrative Agent receives the notice referred to above and DB in its
capacity as Issuing Bank under the Continuing Agreement hereby agrees that on
the effective date of such deemed issuance, such CVSR LOC shall be deemed to
have been terminated under the Continuing Agreement and shall no longer be
subject to the terms and conditions of the Continuing Agreement.”
3.Confirmation of Guaranty. The Parent Guarantor ratifies and reaffirms its
obligations under the Parent Guaranty and each and every term, condition, and
provision of the Parent Guaranty. The Parent Guarantor further represents and
warrants that it has no defenses or claims against the Administrative Agent or
any Bank that would or might affect the enforceability of the Parent Guaranty
and that the Parent Guaranty remains in full force and effect.


4.Ratification and Confirmation of Loan Documents. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
alter, modify, amend, or in any way affect any of the terms, conditions,
obligations, covenants, or agreements contained in the Credit Agreement or any
other Loan Document, and shall not operate as a waiver of any right, power, or
remedy of the Administrative Agent or any Bank under the Credit Agreement or any
other Loan Document. Except as expressly set forth herein, the Credit Agreement
and all other instruments, documents and agreements entered into in connection
with the Credit Agreement and each other Loan Document shall be and remain in
full force and effect in accordance with their respective terms and hereby are
ratified and confirmed by each Credit Party in all respects.


5.Representations and Warranties. The Parent Guarantor and each Credit Party
hereby represents and warrants that:


a.the representations and warranties contained in each Loan Document to which
the Parent Guarantor or such Credit Party is a party are true and correct in all
material respects on and as of the date hereof;


b.no Block Notice is in effect; and




--------------------------------------------------------------------------------




c.no Event of Default, or event or condition that would constitute an Event of
Default described in Section 6.01(a), Section 6.01(f), or Section 6.01(g) of the
Credit Agreement but for the requirement that notice be given or time elapse or
both, has occurred and is continuing or would result immediately after giving
effect to this Amendment and the transactions contemplated hereby.


6.Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or e-mail (in a
pdf or similar file) shall be as effective as delivery of an original executed
counterpart of this Amendment.


7.Effect on Loan Documents. From and after the Amendment Effective Date, all
references in any Loan Document to the Credit Agreement or any other Loan
Document shall be deemed to be references to the Credit Agreement or such other
Loan Document as amended by this Amendment and as the same may be further
amended, supplemented or otherwise modified from time to time. This Amendment
shall constitute a Loan Document for all purposes under the Credit Agreement and
the other Loan Documents.


8.Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.


[Remainder of page intentionally left blank]








--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company, the Subsidiary Applicant, the Parent Guarantor,
the Administrative Agent and the Required Banks have caused this Amendment to be
executed as of the date first written above.
The “Company”


SUNPOWER CORPORATION






By: /s/ Dennis V. Arriola
Name: Dennis V. Arriola
Title: EVP & CFO






The “Subsidiary Applicant”


SUNPOWER CORPORATION, SYSTEMS






By: /s/ Dennis V. Arriola
Name: Dennis V. Arriola
Title: SVP & CFO






The “Parent Guarantor”


TOTAL, S.A.






By: /s/ Patrick de la Chevardière
Name:  Patrick de la Chevardière
Title: Chief Financial Officer
 





[Signature Page to Amendment to Letter of Credit Facility Agreement]




--------------------------------------------------------------------------------




The “Administrative Agent”, the “Issuing Bank”, and a “Bank”


DEUTSCHE BANK AG NEW YORK BRANCH, individually, as Administrative Agent, and as
Issuing Bank






By: /s/ Andreas Neumeier
Name: Andreas Neumeier
Title: Managing Director




By: /s/ Yvonne Tilden
Name: Yvonne Tilden
Title: Director
 





[Signature Page to Amendment to Letter of Credit Facility Agreement]










--------------------------------------------------------------------------------




BANCO SANTANDER, S.A., NEW YORK BRANCH, as a Bank




By: /s/Jorge Saavedra
Name: Jorge Saavedra
Title: Executive Director




By: /s/ Sen Louie
Name: Sen Louie
Title: Vice President







Signature Page to Amendment to Letter of Credit Facility Agreement]




--------------------------------------------------------------------------------








CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Bank




By: /s/ Dianne Scott
Name: Dianne Scott
Title: Managing Director




By: /s/ Laure Duvernay
Name: Laure Duvernay
Title: Vice President







[Signature Page to Amendment to Letter of Credit Facility Agreement]








--------------------------------------------------------------------------------






HSBC BANK USA, NATIONAL ASSOCIATION, as a Bank 




By: /s/ Christopher Samms
Name: Christopher Samms
Title: Senior Vice President, #9426









[Signature Page to Amendment to Letter of Credit Facility Agreement]




--------------------------------------------------------------------------------




LLOYDS TSB BANK PLC, as a Bank




By: /s/Julie R. Franklin
Name: Julie R. Franklin
Title: Vice President
F014


By: /s/ Candi Obrentz
Name: Candi Obrentz
Title: Vice President
             Financial Institutions, North America
                                O013
 







[Signature Page to Amendment to Letter of Credit Facility Agreement]




--------------------------------------------------------------------------------








THE BANK OF TOKYO - MITSUBISHI UFJ, LTD., PARIS BRANCH, as a Bank




By: /s/ Alain Guy Menoncin
Name: Alain Guy Menoncin
Title: Deputy General Manager









[Signature Page to Amendment to Letter of Credit Facility Agreement]






--------------------------------------------------------------------------------






UNICREDIT BANK AG, as a Bank




By: /s/ Rudi Stuetzle
Name: Rudi Stuetzle
Title: Director




By: /s/ Patricia Mendoza
Name: Patricia Mendoza
Title: Director





[Signature Page to Amendment to Letter of Credit Facility Agreement]






